                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                              5:18CR00040-KDB-DSC-1


UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )
                                               )
                                               )                    ORDER
                                               )
CHRIS MICHAEL PROCTOR,                         )
                                               )
                      Defendant.               )



      This MATTER is before the Court on its own Motion to administratively close the case

as to CHRIS MICHAEL PROCTOR. The defendant appears to remain a fugitive with no

activity taking place in this case in recent times.

      It is, therefore, ORDERED that this case be deemed closed for administrative purposes

only, subject to re-opening upon the apprehension or appearance of the defendant.


                                                      Date: February 14, 2020
